AMENDED OPINION AND ORDER
R. GUY COLE, Jr., Bankruptcy Judge.
This matter is before the Court upon the Motion to Amend Judgment to Conform with the Pleadings (“Motion”) and the reply thereto filed by Thomas C. Scott, Trustee (“Trustee”). Having reviewed the Motion and reply, as well as the entire Court file, the Court hereby finds that the Opinion and Order entered June 1, 1989, should be amended to reflect that the correct amount of the preferential transfer received by Al-miro Fur Fashion Design, Ltd. (“Almiro”) was $11,155. 100 B.R. 351.
The Court’s Opinion and Order of June 1, 1989, made reference to three particular mink coats which were transferred to Almi-ro within the preference period. The value of these three mink coats totaled $9,790. However, the admissions made by Almiro in its answers to interrogatories, which were filed with the Court by the Trustee, indicate that two additional transfers also *508were made during the ninety-day preference period. Specifically, Almiro’s answer to the Interrogatory No. 3 reflects that a transfer in the amount of $685 (Invoice #5471) was made on December 12, 1984, and a transfer in the amount of $680 (Invoice # 5520) was made on December 17, 1984. The sum of the aforestated two figures — $1,365—when added to the amount received by Almiro as a result of the three transfers referenced in the Court’s original Opinion and Order — $9,790—equals $11,-155.
Accordingly, the Court’s Opinion and Order is hereby amended to state that Almiro received preferential transfers totaling $11,155. An amended judgment entry granting judgment in favor of the Trustee in this amount shall be entered forthwith.
IT IS SO ORDERED.